                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

    EDDIE RISDAL,
                 Plaintiff,                                   No. C18-4057-LTS

    vs.                                              MEMORANDUM OPINION AND
                                                       ORDER ON MOTION FOR
    JASON SMITH, et al.,                                SUMMARY JUDGMENT
                 Defendants.
                               ____________________________

                                     I.     INTRODUCTION
          This case is before me on defendants’ motion for summary judgment (Doc. No.
40). Plaintiff Eddie Risdal filed a resistance (Doc. No. 44). 1 Also before me are Risdal’s
                                                                 0F




motion for an injunction (Doc. No. 51), motion for sanctions (Doc. No. 55) and motion
for summary judgment (Doc. No. 57). Defendants filed a resistance to both Risdal’s
motion for an injunction (Doc. No. 53) and motion for sanctions (Doc. No. 56). Finally,
defendants filed a motion to strike Risdal’s motion for summary judgment (Doc. No. 60).
Oral argument is not necessary as to any of the pending motions. L.R. 7(c).


                               II.        PROCEDURAL HISTORY
          On July 5, 2018, Risdal filed a motion to proceed in forma pauperis (Doc. No. 1)
and pro se complaint (Doc. No. 1-1). I conducted a review of Risdal’s filings (Doc. No.
2) and, because they were mostly illegible, gave him 28 days to file amended pleadings.

1
  Risdal is a patient confined to the Civil Commitment Unit for Sexual Offenders (CCUSO)
located in Cherokee, Iowa. CCUSO is not a prison facility. Instead, it “provides a secure, long-
term, and highly-structured setting to treat sexually violent predators who have served their
prison terms, but who, in a separate civil trial, have been found likely to commit further violent
sexual offenses.” Civil Commitment Unit for Sexual Offenders, Iowa Department of Human
Resources, http://dhs.iowa.gov/mhds/mental/in-patient/ccuso (March 30, 2020).
Risdal filed an amended complaint (Doc. No. 3) and the motion to appoint counsel (Doc.
No. 4) on July 30, 2018. On August 10, 2018, I denied Risdal’s motion to proceed in
forma pauperis, noting that he had a large balance in his institution trust account. Doc.
No. 5. In that order, I also directed him to file a second amended complaint and withheld
ruling on his motion to appoint counsel.
       Risdal filed a second amended complaint (Doc. No. 8) on August 24, 2018. On
August 24, 2018, the Clerk of Court’s Office received Risdal’s $400 filing fee. 2 In his
                                                                                     1F




second amended complaint, Risdal asserts that the defendants: 1) improperly deprived
him of personal property; 2) interfered with his access to the court by taking his legal
papers; and 3) improperly forced him to take medication. See Doc. No. 8.
       On December 13, 2018, I entered an order (Doc. No. 11) directing the Clerk of
Court to serve Risdal’s pro se complaint on the defendants. Risdal filed a motion (Doc.
No. 10) for injunctive relief on November 29, 2018. Defendants filed a motion to dismiss
defendant “CCUSO treatment team” (Doc. No. 18) on January 6, 2019. Defendants
filed an answer (Doc. No. 20) to the amended complaint on January 9, 2019. 3 On           2F




February 13, 2019, I entered an order denying plaintiff’s motion for an injunction and
noted that he had an extremely narrow path to maintain his claims. Doc. No. 28. In that
same order I dismissed defendant “CCUSO Treatment Team” and denied Risdal’s motion
to appoint counsel. Id.
       On February 21, 2019, plaintiff filed an amended complaint naming the individual
members of the “CCUSO Treatment Team.” Doc. No. 29. On July 8, 2019, defendants
filed an amended answer. Doc. No. 39. On July 18, 2019, defendants filed the present



2
 Because Risdal paid the filing fee, I did not conduct an initial review pursuant to either 28
U.S.C. § 1915(e)(2) or § 1915A.
3
 Risdal filed a response (Doc. No. 22) to the answer, along with two exhibits (Doc. No. 22-1,
22-2), on January 14, 2019. Those responses were not permitted under the Federal Rules of
Civil Procedure.
                                              2
motion for summary judgment.        Doc. No. 40.      On July 25, 2019, Risdal filed a
supplement to his complaint. Doc. No. 42. On that same date, defendants filed an
amended answer responding to Risdal’s supplement. Doc. No. 43. On July 26, 2019,
Risdal filed a resistance to the motion for summary judgment. Doc. No. 44. On July
28, 2019, defendants filed a reply brief. Doc. No. 46. On August 7, 2019, Risdal filed
a supplement to his resistance. Doc. No. 48. Risdal filed another supplement on
September 12, 2019. Doc. No. 50.
       On November 12, 2019, Risdal filed a second motion for an injunction. Doc. No.
51. On November 14, 2019, defendants filed a resistance to that motion. Doc. No. 53.
On December 5, 2019, Risdal filed a supplement to his motion for an injunction. Doc.
No. 54. On January 6, 2020, Risdal filed a motion for sanctions. Doc. No. 55. On
January 24, 2020, defendants filed a resistance to the motion for sanctions. Doc. No.
56.
      On March 2, 2020, Risdal filed a motion for summary judgment. Doc. No. 57.
He subsequently filed two supplements to the motion. Doc. Nos. 58, 59. On March 22,
2020, defendants filed a motion to strike plaintiff’s motion for summary judgment. Doc.
No. 60. Plaintiff filed two more supplements on March 27, 2020. Doc. Nos. 61, 62.


                           III.   PRELIMINARY MATTERS
      The first issue I will consider is Risdal’s motion for an injunction (Doc. No. 51).
In that motion, plaintiff says he is being retaliated against as defendants have prohibited
him from getting certain items of mail. Plaintiff asks that the defendants be enjoined
from prohibiting him from getting mail that defendants classify as counter-therapeutic.
      As was noted above, Risdal previously filed a motion for an injunction, which I
denied. See Doc. No. 28. In that order, I set out the standards related to injunctions.
Risdal’s current injunction, while styled as regarding “retaliation,” is a simple
restatement of his primary arguments in this case.       As will be set out more below,

                                            3
plaintiff’s claims fail as a matter of law. Accordingly, his motion for an injunction (Doc.
No. 51) is denied.
       Next, I consider Risdal’s motion for sanctions (Doc. No. 55). Risdal alleges
defendants should be sanctioned because they prohibited him from sending a piece of
mail. However, once again, Risdal’s motion is really about his underlying complaint that
defendants determined “Mystery Boys, Inc.” is counter-therapeutic. Risdal does not
allege that defendants failed to follow Fed. R. Civ. P. 11(b), nor does he cite any legal
theory that would give me the power to sanction the defendants in this situation.
Additionally, as will be discussed more below, this court has previously found that
defendants have institutional authority to inspect the mail. As noted in the defendants’
resistance:
       “CCUSO has an interest in the safety of patients and the public as well as
       an interest in maintaining a therapeutic treatment environment for patients.
       Safety and a therapeutic treatment environment are legitimate interests. See
       Dawson v. Scurr, 986 F.2d 257 260 (8th Cir. 1993).” Williams v. Benson,
       No. C15-4035-LTS, 2016 WL 3636035, at *9 (N.D. Iowa June 29, 2016).

              Mr. Risdal was a named plaintiff of the previously litigated class
       action (C05-4065 DEO) that resolved concerns about CCUSO’s mail
       policy.      The Amended Settlement Agreement includes the following
       provision: “[if] mail is rejected in accordance with CCUSO’s policy, the
       recipient and sender will receive notice of mail rejection. Either the
       recipient or the sender may appeal the rejection by completing a grievance.
       . . .” To the extent Mr. Risdal seeks to change CCUSO’s mail policy, his
       acceptance of the settlement prohibits new litigation of the constitutionality
       of the mail policy. Williams v. Benson, No. C15-4035-LTS, 2016 WL
       3636035, at *8 (N.D. Iowa June 29, 2016).

Doc. No. 56 at 2. Accordingly, Risdal’s motion for sanction (Doc. No. 55) is denied.
       Finally, I will consider Risdal’s motion for summary judgement (Doc. No. 57)
and defendants’ motion to strike the same (Doc. No. 60). On May 28, 2019, the court
entered a standard briefing schedule. Doc. No. 35. Relevant to the present discussion,
that order stated, “[a]ll dispositive motions shall be filed within four (4) months from
                                             4
[May 28, 2019].” Thus, motions for summary judgment were to be filed by September
28, 2019. Risdal did not file his motion for summary judgment until March 2, 2020 –
more than five months after the deadline passed. Risdal has made no argument as to why
he should be allowed to file his motion for summary judgment so late.
         As argued by defendants:
         [u]nder Fed. R. Civ. P. 6(b)(1), “[w]hen an act may or must be done
         within a specified time, the court may, for good cause, extend the time ...
         on motion made after the time has expired if the party failed to act because
         of excusable neglect.” The district court has discretion to admit or exclude
         materials under this rule, and its “refusal to accept untimely filed materials
         will not be reversed for an abuse of discretion unless the proponent of the
         materials has made an affirmative showing of excusable neglect.”

Huggins v. FedEx Ground Package Sys., Inc., 592 F.3d 853, 856 (8th Cir. 2010).
Because Risdal has not shown good cause for his filing his motion for summary judgment
late, defendants’ motion to strike (Doc. No. 60) is granted and his motion (Doc. No. 57)
for summary judgment is stricken. 4   3F




                            IV.     APPLICABLE STANDARDS
    A.      Summary Judgment
         Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).




4
 Although not relevant to the issue of whether his motion was out of time, I note that Risdal’s
motion for summary judgment would also fail on its merits.
                                               5
       A material fact is one that “‘might affect the outcome of the suit under the
governing law.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249-50, does not make an issue of material fact genuine.
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Anderson, 477 U.S. at 248-49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the court of
the basis for its motion and identifying those portions of the record which show a lack of
a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323). Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or otherwise, designate specific facts showing that there
is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.
2005). The nonmovant must show an alleged issue of fact is genuine and material as it
relates to the substantive law. If a party fails to make a sufficient showing of an essential
element of a claim or defense with respect to which that party has the burden of proof,
then the opposing party is entitled to judgment as a matter of law. Celotex, 477 U.S. at
322.

                                             6
        In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587-88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the nonmoving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court's function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1376-77 (8th Cir. 1996).


   B.      Section 1983
        Risdal brings his claims pursuant to 42 U.S.C. § 1983, which provides, in relevant
part:
        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory . . . subjects, or causes to be
        subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges, or
        immunities secured by the Constitution and laws, shall be liable to the party
        injured in an action at law, suit in equity, or other proper proceeding for
        redress . . ..

Section 1983 was designed to provide a “broad remedy for violations of federally
protected civil rights.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 685 (1978).
Section 1983, however, provides no substantive rights. See Albright v. Oliver, 510 U.S.
266, 271 (1994); Graham v. Conner, 490 U.S. 386, 393-94 (1989); Chapman v. Houston
Welfare Rights Org., 441 U.S. 600, 617 (1979). “[O]ne cannot go into court and claim
a violation of [42 U.S.C.] 1983’ –for [42 U.S.C.] 1983 by itself does not protect anyone
against anything.” Chapman, 441 U.S. at 617. Rather, Section 1983 serves as a vehicle
for plaintiffs to vindicate rights that exist under other bodies of law such as the
Constitution and statutes. 42 U.S.C. § 1983; see also Albright, 510 U.S. at 271).
                                             7
       In assessing a complaint by a pro se plaintiff, the court applies “less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,
94 (2007) (per curiam) (quotation and citation omitted). “If the essence of an allegation
is discernible,” then the court, in applying a liberal construction to pro se complaints,
“should construe the complaint in a way that permits the layperson’s claim to be
considered within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787
(8th Cir. 2015) (quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). Despite
the liberal construal of pro se complaints, the pro se plaintiff “still must allege sufficient
facts to support the claims advanced.” Stringer v. St. James R-1 Sch. Dist., 446 F.3d
799, 802 (8th Cir. 2006) (quoting Stone, 364 F.3d at 914). Thus, pro se litigants “must
set a claim forth in a manner which, taking the pleaded facts as true, states a claim as a
matter of law.” Id. (quoting Cunningham v. Ray, 648 F.2d 1185, 1186 (8th Cir. 1981)).


                               V.     FINDINGS OF FACT
       Along with their motion for summary judgment, defendants filed a statement of
undisputed facts. (Doc. No. 41). Plaintiff did not file a resistance to those facts, nor did
he file his own statement of facts. “[A] failure to respond to an individual statement of
material fact, with appropriate appendix citations, may constitute an admission of that
fact.” See LR 56(b); see also Fed. R. Civ. P. 56(e). Therefore, I treat as admitted the
facts set forth in defendants' statement. Thus, the following facts are undisputed:
       Risdal has a deeply held belief, which he often couches in religious terms, that
legal prohibitions on sex and sexual relations between adults and children should be
abolished. Risdal has a certificate of ordination from the Universal Life Church and he
uses his divinity training to advocate for his beliefs. To support his view that it is natural
for adults and children to have sexual relations, Risdal formed “Mystery Boys, Inc.”
When allowed to do so, Risdal uses his “Mystery Boys, Inc.” as a platform to advocate
his belief that it is natural, and biblical, for adults to have sexual relationships with

                                              8
children. His advocacy includes sending both the court and lawmakers drawings he feels
support his beliefs.
       Risdal also has a history being violent and disruptive, including vandalizing
facilities at CCUSO. Risdal underwent a psychiatric evaluation which indicated that he
has Delusional Disorder, Paraphilia, Hebephilia, Personality Disorder with Antisocial
and Narcissistic features, and possible Pedophilia, and that he suffers from extreme
paranoia and persecution complex. After a hearing on May 21, 2009, an Iowa state
district court judge found clear and convincing evidence that Risdal was seriously
mentally impaired and ordered involuntary medication under Iowa Code § 229. See In
the Matter of Eddie Risdal, 03181 MHMH 002317 (Cherokee County 2009). Risdal has
had additional medical evaluations since 2009, which continue to show that he suffers
from a variety of mental health issues. Additionally, the Iowa state court reevaluates
Risdal’s mental health situation annually and has continued to approve involuntary
medication.
       In 2008, Risdal was told he would be placed on the readable mail list at CCUSO.
Relevant to Risdal’s case, the readable mail list means that CCUSO officials have
determined that Risdal is engaged with “counter-therapeutic” activity through the mail.
As a person on the readable mail list, CCUSO officials screen Risdal’s mail and, after
notification, confiscate the counter-therapeutic material. In October 2016 and January
2019, Risdal was informed that his requests to be taken off the readable mail list were
reviewed but the treatment team determined that he would remain on the list. Risdal
agrees that he has regular review of the readable mail restriction, but he considers the
readable mail restriction unconstitutional because, he believes, it is a violation of his First




                                              9
Amendment right to receive pornography. Additionally, Risdal was told that he could
not operate Mystery Boys, Inc. from CCUSO. 5        4F




       Risdal complains about property he “lost” around 2007 to 2009. Some of the
materials Risdal “lost” were confiscated under the readable mail policy. Risdal claims
that his bank statements were destroyed over four months in 2008 because he never
received them. Risdal discovered the missing statements in 2008. He also claims that
sex magazines, DVDS, and other materials were destroyed in 2007 because they were
contraband according to CCUSO policy. However, it is undisputed that CCUSO provides
a notice to patients when materials are rejected in accordance with the mail policy.
Additionally, some items Risdal believed were missing were recently returned to him. A
TV cable and earphones were returned to him. The mini cassette recorder was located
but CCUSO would not return the item to him.
       In February 2018, Risdal sent a kite (an institution message at CCUSO) requesting
access to his storage unit to retrieve legal materials. Risdal explained that he was looking
for a case number. Specifically, he stated that, “I was looking for an Iowa Code number
that extends the statute of limitations until the fraud, mistake, or trespass is discovered.”
At the time, Risdal was challenging his criminal conviction in a post-conviction relief
action. However, at the time of the kite, the case had already been denied and was on
appeal. Risdal had an attorney at the time of his request. CCUSO refused to take Risdal
to the storage unit – which was outside the secure CCUSO unit – and told him to either
contact the owner of the storage unit or his attorney for help in accessing his materials.
Risdal has not used LexisNexis at CCUSO and has never asked for help to use it.




5
 As noted above, Risdal was a plaintiff in a case that previously challenged the mail policy and
he, along with the other plaintiffs, agreed to a settlement. See Taft, et. al., v. Turner et. al.,
C05-4065-DEO, Doc. No. 141 (2012).
                                               10
             VI.    MOTION FOR SUMMARY JUDGMENT ANALYSIS
       Although Risdal’s various filings are far from clear, it seems he is making four
general allegations. First, he alleges that defendants are medicating him in violation of
the constitution. Second, he alleges defendants are violating his rights by restricting his
mail. Third, he alleges defendants have destroyed or denied him access to his property.
Fourth, he alleges defendants have denied him access to legal materials. In their motion
for summary judgment, defendants argue that each of those claims fail. They are correct.


A.     Involuntary Medication
       In relatively confrontational language, Risdal asserts that his rights have been
violated because he is involuntarily medicated while at CCUSO. However, as discussed
above, the undisputed facts in this case are that the Iowa state courts have found by clear
and convincing evidence that Risdal was seriously mentally impaired and ordered
medication under Iowa Code § 229. As the Eighth Circuit Court of Appeals has stated:
       [p]risoners possess “a significant liberty interest in avoiding the unwanted
       administration of antipsychotic drugs under the Due Process Clause of the
       Fourteenth Amendment.” Washington v. Harper, 494 U.S. 210, 222, 110
       S. Ct. 1028, 108 L.Ed.2d 178 (1990). . . Harper’s specific holding is that
       Due Process allows an inmate to be treated “if [he] is dangerous to himself
       or others” and (2) when “the treatment is in the inmate's medical interest.”
       Harper, 494 U.S. at 227, 110 S. Ct. 1028. The Harper opinion does not
       make these criteria the only basis for involuntary medication. See id. at
       227, 110 S. Ct. 1028 (holding that the “Due Process Clause permits the
       State to treat a prison inmate ... with antipsychotic drugs against his will”
       under certain circumstances, while not limiting treatment to those
       circumstances). The Supreme Court has explained that an “overriding
       justification and a determination of medical appropriateness” may justify
       the forced administration of “antipsychotic drugs on a convicted prisoner.”
       Riggins v. Nevada, 504 U.S. 127, 135, 112 S. Ct. 1810, 118 L.Ed.2d 479
       (1992) (involuntary medication during trial is permissible where “medically
       appropriate and, considering less intrusive alternatives, essential for the
       sake of [a defendant's] own safety or the safety of others” (emphasis
       added)).

                                            11
              In Harper, the Supreme Court also held that Washington’s policy for
      the involuntary medication of inmates comported with the requirements of
      Due Process. Harper, 494 U.S. at 227, 110 S. Ct. 1028. That policy
      allowed an inmate to be subjected to involuntary medication “if he (1)
      suffers from a ‘mental disorder’ and (2) is ‘gravely disabled’ or poses a
      ‘likelihood of serious harm’ to himself, others, or their property.” Id. at
      215, 110 S. Ct. 1028 (emphasis added).

Green v. Dormire, 691 F.3d 917, 922–23 (8th Cir. 2012).
      Civil commitment and forced medication in Iowa is governed by Iowa Code
chapter 229. See In re Det. of Betsworth, 711 N.W.2d 280, 286 (Iowa 2006). Iowa
Code § 229.6 provides:
      1.     Proceedings for the involuntary hospitalization of an individual
             pursuant to this chapter . . . may be commenced by any interested
             person by filing a verified application with the clerk of the district
             court of the county where the respondent is presently located . . .
      2.     The application shall:
             a.     State the applicant’s belief that the respondent is a person who
                    presents a danger to self or others and lacks judgmental
                    capacity due . . . [a] serious mental impairment as defined in
                    section 229.1.
             b.     State facts in support of each belief described in paragraph
                    “a.”
             c.     Be accompanied by . . . [a] written statement of a licensed
                    physician or mental health professional in support of the
                    application.
Relevant to this case, Iowa law defines “serious mental impairment” as follows:
      “Seriously mentally impaired” or “serious mental impairment” describes
      the condition of a person with mental illness and because of that illness
      lacks sufficient judgment to make responsible decisions with respect to the
      person’s hospitalization or treatment, and who because of that illness meets
      any of the following criteria:
             a.     Is likely to physically injure the person's self or others if
                    allowed to remain at liberty without treatment.
                                           12
             b.     Is likely to inflict serious emotional injury on members of the
                    person's family or others who lack reasonable opportunity to
                    avoid contact with the person with mental illness if the person
                    with mental illness is allowed to remain at liberty without
                    treatment.
             c.     Is unable to satisfy the person's needs for nourishment,
                    clothing, essential medical care, or shelter so that it is likely
                    that the person will suffer physical injury, physical
                    debilitation, or death.
             d.     Has a history of lack of compliance with treatment and any of
                    the following apply:
                    (1)    Lack of compliance has been a significant factor in the
                           need for emergency hospitalization.
                    (2)    Lack of compliance has resulted in one or more acts of
                           serious physical injury to the person’s self or others or
                           an attempt to physically injure the person’s self or
                           others.
Iowa Code § 229.1(20). These procedures are designed to protect the due process rights
of the inmate, and “to protect [the inmate] and others from the danger [the inmate] poses
as a result of his mental illness, which requires the administration of medication.” In re
I.E.J., No. 12-2046, 2013 WL 3458175 at *3 (Iowa Ct. App. July 10, 2013).
      In light of the requirements set forth in Harper, I find, as I have done in previous
cases, that the procedures used in ch. 229 satisfy due process. See Chapman v. Craig,
580 Fed. Appx. 501 (8th Cir. 2014) (“The record shows that the [Iowa] state-court
proceeding, which occurred before Chapman was involuntarily treated with antipsychotic
medication, satisfied the requirements of due process.”). Further, there is nothing in the
undisputed facts suggesting that Risdal’s particular case did not comply with due process
requirements. That is, there is no evidence that the defendants failed to follow the
procedure set out in Iowa Code ch. 229. An Iowa District Court Judge found that Risdal
was seriously mentally impaired and that it was in his best interest to be medicated.
Risdal was represented by counsel throughout these proceedings.               Accordingly,

                                           13
defendants are entitled to summary judgment on the involuntary medication issue. 6          5F




B.     Restricted Mail
       Risdal alleges his first amendment rights are frustrated by CCUSO’s readable mail
policy. Defendants argue that Risdal’s claim is precluded by previous litigation. I agree.
Risdal was a named plaintiff in Taft et al., v. Turner et al., C05-4065 DEO, Doc. No.
141 (2012). The settlement in that case resolved concerns about CCUSO’s mail policy,
stating: “[if] mail is rejected in accordance with CCUSO’s policy, the recipient and
sender will receive notice of mail rejection. Either the recipient or the sender may appeal
the rejection by completing a grievance. . .” Id. Risdal’s acceptance of the settlement
prohibits him from continuing to challenge the constitutionality of the mail policy.
       Even without the prior settlement, defendants could still prohibit Risdal from
receiving counter-therapeutic mail. As I have previously stated:
       CCUSO is a secure facility and the CCUSO patients have been committed
       to the custody of the state. Accordingly, CCUSO can generally search and
       secure the facility and examine potentially counter-therapeutic materials.
       See Altman v. Palmer, No. C13-4066-DEO, 2015 WL 1383824, at *9
       (N.D. Iowa 2015) (discussing the confiscation of a counter-therapeutic
       movie); see also Taft et al., v. Loescher, C12-4079, Doc. No. 5 (N.D.
       Iowa 2012) (dismissing claim where CCUSO patient complained regarding
       the confiscation of counter-therapeutic mail).

Hutchcroft v. Palmer, No. C16-4095-LTS, 2017 WL 1196445, at *4 (N.D. Iowa Mar.
29, 2017). This is similar to the standard regarding general prison mail.
       The Supreme Court implicitly approved the opening of non-privileged mail
       to inspect for contraband in Wolff v. McDonnell, 418 U.S. 539, 94 S. Ct.
       2963, 41 L.Ed.2d 935 (1974), decided shortly after Martinez. There the

6
  Because Risdal’s claim is essentially an appeal of the Iowa district court decision, it would also
fail under relevant abstention doctrine. See Dodson v. Univ. of Ark., 601 F.3d 750, 754 (8th
Cir. 2010) (under the Rooker-Feldman doctrine, “only the United States Supreme Court has been
given jurisdiction to review a state-court decision, so federal district courts generally lack
subject-matter jurisdiction over attempted appeals from a state-court judgment.”).
                                                14
       Court pointed out “freedom from censorship is not equivalent to freedom
       from inspection or perusal.” Id. at 576, 94 S. Ct. at 2984. Non-privileged
       inmate mail is clearly not immune to inspection, thus such inspections
       cannot give rise to civil rights violations.

Jensen v. Klecker, 648 F.2d 1179, 1182 (8th Cir. 1981).
       Finally, even if the mail policy amounted to a constitutional violation, it would
still be allowed as applied to Risdal under the four factor Turner test:
       In Turner v. Safley, 482 U.S. 78 (1987), the Court found that a prison
       regulation infringing on an inmate's constitutional rights is valid so long as
       it is reasonably related to a legitimate penological interest. Id., at 89. The
       Court also recognized that deference should be given to the decisions of
       prison administrators, especially when those decisions deal with issues of
       prison safety and security. Id. In Beaulieu v. Ludeman, 690 F.3d 1017,
       1039 (8th Cir. 2012), the 8th Circuit applied the Turner framework to
       civilly committed patients' free speech claims.

Bennett v. Turner, No. C15-4197-MWB, 2015 WL 9165926, at *5–6 (N.D. Iowa Dec.
16, 2015). The four Turner factors are: (1) whether there is a rational relationship
between the regulation and the legitimate government interest advanced; (2) whether the
inmates have available alternative means of exercising the right; (3) the impact of the
accommodation on prison staff, other inmates, and the allocation of prison resources
generally; and (4) whether there are ready alternatives to the regulation. Freeman v.
Texas Dept. of Criminal Justice, 369 F.3d 854, 860 (5th Cir. 2004) (internal citations
omitted).
       Applying those factors, it is clear the mail policy is allowable. Regarding the first
factor, “CCUSO has an interest in the safety of patients and the public as well as an
interest in maintaining a therapeutic treatment environment for patients.     Safety and a
therapeutic treatment environment are legitimate interests. See Dawson v. Scurr, 986
F.2d 257 260 (8th Cir. 1993).” Williams, 2016 WL 3636035, at *9. Regarding the
second factor, patients are free to use the mail and have limited access only if they have
previously violated the rules regarding counter therapeutic activity. Even then, they can
                                            15
access the mail but their mail is inspected. Third, the policy is designed to balance a
patient’s access to the mail, the staff’s ability to regulate contraband and the therapeutic
goals of CCUSO. Fourth, Risdal has failed to offer a superior alternative procedure that
would balance all the necessary interests. Accordingly, defendants’ motion for summary
judgment regarding the mail policy is granted. 7   6F




C.     Lost Property
       Risdal’s remaining claims relate to property he has allegedly been deprived of
accessing. Defendants argue that their motion for summary judgment should be granted
because Risdal’s claims are barred by the statute of limitations.
       Section 1983 claims are governed by the relevant state’s personal injury statute of
limitations. Wycoff v. Menke, 773 F.2d 983, 984 (8th Cir. 1985). In Iowa, this means
§ 1983 actions will be subject to a two-year statute of limitations. See Iowa Code §
614.1(2); DeVries v. Driesen, 766 F.3d 922, 924 (8th Cir. 2014). Risdal alleges he lost
access to the property at issue between 2007 and 2008. He did not file this action until
2019. Accordingly, defendants are correct that any claim Risdal is attempting to make
about a general loss of property is time barred.
       Additionally, other than the legal materials, which will be discussed below, Risdal
has failed to allege how this situation could amount to a constitutional violation. While
the deprivation of property is, in some cases, cognizable pursuant to § 1983, cases
pertaining to individual personal property loses are disfavored because, if plaintiffs were
allowed a case each time property went missing, “[s]uch reasoning would make the
Fourteenth Amendment a font of tort law to be superimposed upon whatever systems

7
  There is some suggestion in Risdal’s resistance (Doc. No. 44) and defendants’ reply (Doc. No.
46) that Risdal may have intended to base his mail claim in his First Amendment right of free
exercise/free association. However, Risdal has failed to develop that argument in any meaningful
way in his pleadings. Even liberally construing Risdal’s amended complaint (Doc. No. 8) and
its supplements, I find nothing about that issue. Accordingly, I find that Risdal has waived it.
                                              16
may already be administered by the States.” Parratt v. Taylor, 451 U.S. 527, 544 (1981),
overruled in part on other grounds by Daniels v. Williams, 474 U.S. 327 (1986) (internal
citations omitted). As this court has previously stated:
           A prisoner's due process rights are not violated by the confiscation of
           property without regard to prison policy regarding notice and opportunity
           to be heard” so long as there are alternate “post-deprivation” state remedies
           available. Brown v. Craven, 2003 WL 22511356, 3 (N.D. Tex. 2003).

           The State of Iowa recognizes conversion as a legitimate cause of action.
           See State v. Hollinrake, 608 N.W.2d 806, 808 (Iowa App. 2000)
           (“Conversion is the intentional exercise of control over property which so
           seriously interferes with the right of another to control it that the actor may
           justly be required to pay ... the full value of the chattel.”) (internal quotation
           omitted).

Britt v. Smith, No. 11-CV-04100-DEO, 2012 WL 588741, at *2 (N.D. Iowa Feb. 22,
2012). 8 Because there are other adequate remedies available under state law, an inmate
      7F




or patient does not necessarily have a cognizable § 1983 claim simply because property
is missing. See Hudson v. Palmer, 468 U.S. 517, 533 (1984).
           Moreover, the bulk of the property Risdal claims to have lost is either sexual in
nature, related to Mystery Boys, Inc. or both. Risdal cannot make any straight-faced
argument that he is entitled to have possession of such property while confined in
CCUSO. Rather, nearly every judge that has considered a case arising out of CCUSO
over the last decade has stated that CCUSO has the right to deny access to counter-
therapeutic material. It should go without saying, but apparently needs to be said, that
in light of CCUSO’s mandate, material promoting sexual relationships between adults



8
  See Morris v. Strough, No. 4:10-CV-00482-JAJ, 2012 WL 12977532, at *3 (S.D. Iowa Jan.
3, 2012), aff'd sub nom. Morris v. Morrison, 486 F. App'x 615 (8th Cir. 2012), finding, in a
similar case, that, “the Iowa Tort Claims Act provides such a remedy for Morris. See Iowa
Code § 669.”


                                                  17
and children is counter-therapeutic. As a matter of law, defendants did not violate
Risdal’s constitutional rights by prohibiting him from receiving or possessing literature
or media about sexual relationships between adults and children at CCUSO.
       For these reasons, defendants’ motion for summary judgment on Risdal’s
property-based claim is granted.


D.     Access to Legal Materials
       Risdal’s final claim relates to access to a legal document. In February 2018, Risdal
sent a kite requesting access to his storage unit to retrieve legal materials.         Risdal
explained that he was looking for a case citation. Specifically, he stated: “I was looking
for an Iowa Code number that extends the statute of limitations until the fraud, mistake,
or trespass is discovered.” At the time of the kite, Risdal had a state post-conviction case
on appeal and was represented by counsel. CCUSO refused to take Risdal to the storage
unit – which was outside the secure CCUSO unit – and told him to either contact the
owner of the storage unit or his attorney for help in accessing his materials. Risdal
alleges defendants violated his rights when they denied him access to the storage unit.
       Of course, Risdal has a constitutionally-protected right to access courts.
       The Constitution guarantees prisoners a right to access the courts. See
       Murray v. Giarratano, 492 U.S. 1, 11 n. 6, 109 S. Ct. 2765, 106 L. Ed.2d
       1 (1989) (“The prisoner's right of access has been described as a
       consequence of the right to due process of law and as an aspect of equal
       protection.” (internal citations omitted)); see also Christopher v. Harbury,
       536 U.S. 403, 415 n. 12, 122 S. Ct. 2179, 153 L. Ed.2d 413 (2002)
       (noting, outside of the context of prisons, the right to access the courts is
       guaranteed by an amalgam of the Article IV Privileges and Immunities
       Clause, the First Amendment Petition Clause, the Fifth Amendment Due
       Process Clause, and the Fourteenth Amendment Equal Protection and Due
       Process Clauses). For prisoners, meaningful access to the courts “requires
       prison authorities to assist inmates in the preparation and filing of
       meaningful legal papers by providing prisoners with adequate law libraries
       or adequate assistance from persons trained in the law.”

                                            18
White v. Kautzky, 494 F.3d 677, 679–80 (8th Cir. 2007). However, the test to prove a
violation of access to the courts is onerous:
       “To prove a violation of the right of meaningful access to the courts, a
       prisoner must establish the state has not provided an opportunity to litigate
       a claim challenging the prisoner's sentence or conditions of confinement in
       a court of law, which resulted in actual injury, that is, the hindrance of a
       nonfrivolous and arguably meritorious underlying legal claim.” White v.
       Kautzky, 494 F.3d 677, 680 (8th Cir.2007) (citations omitted). “To prove
       actual injury, [a prisoner] must ‘demonstrate that a nonfrivolous legal claim
       had been frustrated or was being impeded.’” Id. (quoting Lewis v. Casey,
       518 U.S. 343, 353, 116 S. Ct. 2174, 135 L. Ed.2d 606 (1996)).

Hartsfield v. Nichols, 511 F.3d 826, 831–32 (8th Cir. 2008). Actual injuries resulting
from the denial of access to the courts include, for example, a court dismissing a
prisoner’s claim due to the lack of access to legal materials, or an inmate being unable to
file a claim for an actionable harm due to the lack of access to legal materials. Id. at
351; see also Root v. Towers, 238 F.3d 423 (6th Cir. 2000) (unpublished) (“[n]o actual
injury occurs without a showing that such a claim has been lost or rejected, or that the
presentation of such a claim is currently being prevented.”); Nitz v. Hall, No. 11-1143,
2011 WL 13193297, at *3 (C.D. Ill. June 16, 2011), aff’d, 473 F. App’x 513 (7th Cir.
2012) (citations omitted) (“when a plaintiff alleges a denial of the right to access the
courts, he must usually plead specific prejudice to state a claim, such as by alleging that
he missed court deadlines, failed to make timely filing, or that legitimate claims were
dismissed because of the denial of reasonable access to legal resources.”). Conclusory
statements that a prisoner was unable to properly prepare a legal document, standing
alone, are insufficient to support a claim for denial of access to the courts. See Pearson
v. Saar, No. PJM-03-869, 2004 WL 1391160, at *4 (D. Md. Jan. 21, 2004), aff’d, 96
F. App’x 156 (4th Cir. 2004).
       The constitutional rights to legal papers and to be free from interference with legal
mail are closely related to the access to courts. See Goff v. Nix, 113 F.3d 887, 892 (8th

                                            19
Cir. 1997), stating that, “[t]he taking of an inmate's legal papers can be a constitutional
violation when it infringes his right of access to the courts.” Additionally, “[p]rivileged
prisoner mail, that is mail to or from an inmate's attorney and identified as such, may
not be opened for inspections for contraband except in the presence of the prisoner.
Jensen v. Klecker, 648 F.2d 1179, 1182 (8th Cir. 1981). That is because:
      Wolff v. McDonnell, 418 U.S. 539, 575–77, 94 S. Ct. 2963, 41 L.Ed.2d
      935 (1974). . . [stands] for the proposition that mail from an attorney to
      an inmate client cannot be opened for inspection outside the inmate's
      presence. . . See also Powells v. Minnehaha County Sheriff Dep't, 198
      F.3d 711, 712 (8th Cir. 1999) (allegation that prison officials opened legal
      mail outside of inmate's presence is sufficient to state a constitutional
      claim); Thongvanh v. Thalacker, 17 F.3d 256, 258–59 (8th Cir. 1994)
      (prison officials' duty to maintain security within prison does not extend to
      reading inmates' legal mail).

Cody v. Weber, 256 F.3d 764, 768 (8th Cir. 2001). Additionally,
      [t]he taking of an inmate's legal papers can be a constitutional violation
      when it infringes his right of access to the courts. The taking of legal papers
      will often (though perhaps not always) interfere with an inmate's right of
      access to the courts. We will not deny relief on the unsupported assumption
      that the papers involve only frivolous claims. Therefore, the destruction or
      withholding of inmates' legal papers burdens a constitutional right, and can
      only be justified if it is reasonably related to a legitimate penological
      interest.

Goff, 113 F.3d at 892.
      In this case, Risdal has not created a material issue of fact that he was injured by
the lack of access to the courts. In 2018, Risdal requested access to his outside storage
locker to look for a case citation. At the time, Risdal was working on the appeal of his
post-conviction relief case and was looking for an Iowa Code citation related to tolling
the statue of limitations for post-conviction cases. However, Risdal was both represented
by counsel during the post-conviction case and had access to an electronic legal research
portal at CCUSO. Access to counsel alone defeats his claim. See Quam v. Minnehaha

                                            20
County Jail, 821 F.2d 522, 523 (8th Cir.1987) (per curiam) (§ 1983 plaintiff was afforded
meaningful access to courts because he had regular access to his court-appointed attorney
during the relevant time).    Moreover, defendants encouraged Risdal to contact his
attorney with his question. Additionally, the issue he sought to raise on his appeal was
considered by the Iowa Court of Appeals in ruling on his post-conviction appeal:
      Risdal’s application was properly denied because he filed his application
      beyond the three-year statute of limitations for PCR claims and the
      exception to the statute of limitations does not apply. We therefore affirm
      the district court’s denial of Risdal’s PCR application.

Risdal v. State, 2019 WL 478234 at *2 (Iowa Ct. App. 2019) (emphasis added). Thus,
Risdal had access to the court through his attorney and the issue he sought to research
made its way into his case. Because Risdal’s access to the courts claim fails as a matter
of law, defendants’ motion for summary judgment on that claim is granted.


E.    Other Issues
      Because I have found in favor of defendants on each of the proceeding issues, I
need not consider defendants’ arguments regarding qualified and sovereign immunity.


                                 VII.     CONCLUSION
      For the reasons set forth herein:
      1.     Plaintiff’s motion for an injunction (Doc. No. 51) is denied.
      2.     Plaintiff’s motion for sanctions (Doc. No. 55) is denied.
      3.     Defendants’ motion to strike (Doc. No. 60) is granted. Plaintiff’s motion
             for summary judgment (Doc. No. 57) is stricken.
      4.     Defendants’ motion for summary judgment (Doc. No. 40) is granted in its
             entirety. All claims asserted by plaintiff are dismissed and the Clerk of
             Court shall close this case.


                                            21
IT IS SO ORDERED.
DATED this 31st day of March, 2020.




                               __________________________
                               Leonard T. Strand, Chief Judge




                          22
